             Case 2:18-cr-00092-RAJ Document 350 Filed 07/30/21 Page 1 of 2




     United States of America v. Bernard Ross Hansen and Diane Erdmann
                                     CR18-92 RAJ

                                TRIAL WITNESS LIST

                         Witness Name                             Date(s) Testified
                                                                    07-07-2021
Erin Robinson
                                                                    07-08-2021
Steven Fox                                                          07-08-2021

Frank Robertson                                                     07-08-2022
                                                                    07-08-2021
Catherine Hopkins
                                                                    07-12-2021
Christopher Welch                                                   07-12-2021

Shawn Boelens                                                       07-12-2021

Brent Bassett                                                       07-12-2021
                                                                    07-12-2021
Derrin Tallman
                                                                    07-13-2021
David James                                                         07-13-2021

Diane Wong                                                          07-13-2021

Annette Trunkett                                                    07-13-2021
                                                                    07-13-2021
Bud Jameson
                                                                    07-14-2021
Kyle Markley                                                        07-14-2021

Debbra Fillo                                                        07-14-2021

Peg Morris                                                          07-14-2021

Kim Neff                                                            07-14-2021

Jeff Goodfellow                                                     07-14-2021

Raymond (Ken) Ferrell                                               07-15-2021

Edward (John) Rickey                                                07-15-2021

John (Mike) Orms                                                    07-15-2021
             Case 2:18-cr-00092-RAJ Document 350 Filed 07/30/21 Page 2 of 2




                         Witness Name                             Date(s) Testified
Norman Hauptman                                                     07-15-2021

William Hanson                                                      07-15-2021

Julie Howe                                                          07-15-2021
                                                                    07-15-2021
Alea Guerra
                                                                    07-19-2021
Sam Furuness                                                        07-19-2021

John Drummey                                                        07-19-2021

Steven Campau                                                       07-19-2021

John Jankowski                                                      07-19-2021
                                                                    07-19-2021
Paul Wagner
                                                                    07-21-2021
Patricia Williams                                                   07-20-2021

David Carver                                                        07-20-2021

John Young                                                          07-20-2021

Jason Calhoun                                                       07-20-2021
                                                                    07-20-2021
Greg Fullington
                                                                    07-21-2021
Diane Hopkins                                                       07-21-2021

Richard (Russ) Wilson                                               07-21-2021
                                                                    07-21-2021
John (Jack) Szczerban
                                                                    07-22-2021
Jose (Dino) Vasquez                                                 07-22-2021

Samantha Blizard                                                    07-22-2021
                                                                    07-22-2021
Special Agent Andrew Cropcho
                                                                    07-26-2021
Special Agent Ben Williamson                                        07-26-2021
                                                                    07-26-2021
Mark Calvert
                                                                    07-27-2021
Anne Layne                                                          07-27-2021
